Citation Nr: 1709093	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  07-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for service-connected herniated nucleus pulposus (HNP) with lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service in the United States Army from October 1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously remanded the issue of entitlement to an increased disability rating in excess of 10 percent for HNP with lumbosacral strain in November 2010, and then subsequently denied the issue when it returned to the Board in April 2013.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court), and the case was subject to a Memorandum Decision in June 2014 vacating and remanding the issue of an increased disability rating in excess of 10 percent for HNP with lumbosacral strain.  When the case returned to the Board it was again remanded in November 2014 to comply with the directives of the Court's Memorandum Decision.  The Board notes that in April 2015, the RO granted the Veteran a 20 percent disability rating for HNP with lumbosacral strain, effective October 1, 2005, and the issue has been recharacterized as described to reflect the higher rating.  The Board most recently remanded this issue in April 2016 and the case has returned to the Board for review.


FINDING OF FACT

Throughout the duration of the appeal, the Veteran's service-connected HNP with lumbosacral strain manifested with pain and forward flexion greater than 30 degrees, but without favorable ankyolsis of the entire thoracolumbar spine.





CONCLUSION OF LAW

Throughout the duration of the appeal, the criteria for an increased disability rating in excess of 20 percent for service-connected HNP with lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5238 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in October 2005.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  While the Veteran's representative in the January 2017 Post Remand brief asked for a new examination due to the age of the most recent examination (April 2015), additional examination is not necessary as the record does not indicated the condition has worsened since the last examination.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, updated VA medical records were obtained, and an additional VA medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Spinal disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  In relevant part, a 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.    

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Intervertebral Disc Syndrome (IVDS) is rated using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Evaluations range from 10 to 60 percent based on the number of incapacitating episodes (period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician).  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  Higher ratings are assignable with 4 weeks or more of incapacitating episodes in a year.  

By way of history, the Veteran was initially granted entitlement to service connection in January 1980, and was awarded a 10 percent disability rating.  In August 2005 she applied for an increased disability rating which was denied in January 2006.  The Veteran's disability rating was increased to 20 percent in an August 2015 rating decision, effective October 2005.  At all times during the present appeal, the Veteran has contended that she is entitled to a higher disability rating.

In January 2001 the Veteran underwent a lumbar spine laminotomy and microdiscectomy; after the surgery she reported having minimal back soreness.  She began seeking chiropractic treatment and was noted to have tenderness and spasm in the lower spine.  A May 2005 spinal MRI showed disc herniation at L5 and L5-S1 with disc degeneration and disc bulge.  She received steroid injections for pain management, and in July 2005 she had a laminectomy and microdiscectomy at L4-L5.  Three months after that surgery she reported feeling well and had returned to work.  

In November 2005 the Veteran underwent VA examination in connection with her claim, and at the time she reported having two prior surgeries and back pain flare-ups every three to four months of moderate severity.  The Veteran described the functional impairment during flare ups as "mild."  Regarding her spinal disability, the Veteran complained of mild pain and stiffness.  During the physical examination the Veteran had a mild decreased range of motion in the spine; her spinal flexion was zero to 90 degrees and her extension was to 30 degrees.  Her bilateral flexion and rotation was zero to 30 degrees with no change on repetition.  Likewise, the Veteran's sensory and motor examination was normal and she had normal reflexes.  The Veteran continued to receive medication management for her spine.  

In December 2010 the Veteran again underwent VA examination in connection with her claim.  At the time she asserted that she was using a TENS unit and massage for pain relief, but that she was having moderate to severe pain flare-ups up to five times per year that lasted up to one week.  During flare ups she has difficulty with bathing and dressing.  Regarding her spinal disability she reported having pain, reduced motion, stiffness, fatigue, weakness, and spasms.  Despite having back pain, the Veteran reported that she walked five miles per day on her mail route.  During the range of motion testing the Veteran had flexion that was zero to 70 degrees and her extension was zero to 20 degrees.  Her bilateral flexion and rotation ranged from zero to between 20 and 30 degrees.  The Veteran had pain following repetitive use but no additional limitation of motion.  She was diagnosed with degenerative disc disease of the lumbar spine with radiculopathy.  

In April 2015 the Veteran again underwent VA examination in connection with her claim.  At the time she asserted that she was having pain flare-ups that lasted up to three days but were partially relieved with treatment.  During the physical examination the Veteran had forward flexion from zero to 45 degrees and extension from zero to 20 degrees, and her bilateral flexion and rotation was from zero to between 15 and 30 degrees.  There was evidence of pain with weight bearing and tenderness in the spine, although she had no reduced range of motion on repetition.  The Veteran's straight leg raise testing was positive, and her spinal MRI showed marked disc space narrowing at L4 to S1.  The VA examiner noted that it was at least as likely as not that the Veteran's IVDS was attributable to her service-connected spinal disability based on her symptoms (to include back pain and moderate sciatica) meeting the definition of IVDS.

In January 2016 the Director of Compensation Service found that an extraschedular rating was unnecessary.  In making this determination the Director noted that the Veteran had no unusual or exceptional disability pattern in that her symptomatology was not such that the regular rating criteria would be impractical.  The Director also noted that the Veteran had been granted entitlement to service connection for radiculopathy of the lower extremities and a scar secondary to her lumbar spine HNP, to account for those symptoms outside of the diagnostic codes.  Moreover, the Director noted that the Veteran had never been prescribed bed rest and there was nothing from her employer to suggest that the Veteran retired early due to her back problems.  

There had been some question as to the internal consistency of the April 2015 VA examination report, and the Board sought a clarifying opinion in June 2016 pertaining to whether the Veteran had ever been prescribed bed rest for her IVDS.  The June 2016 VA opinion was based on an interview with the Veteran, and indicated that the Veteran had never been prescribed bed rest for her spinal disability (which would have affected her disability rating for IVDS).  

In reviewing the evidence, the Board finds that the Veteran's physical examination findings were consistent with a 20 percent disability rating.  Her forward flexion of the lumbar spine was zero to 45 degrees and her lumbar spine extension was zero to 30 degrees.  Although the Veteran's range of motion testing did not change on repetition, there was objective evidence of pain.  Moreover, the Veteran had some evidence of muscle spasm, but nothing that affected her gait.  This evidence is indicative of a 20 percent disability rating.  

However, the evidence does not suggest that a disability rating higher than 20 percent is warranted.  There was no evidence that the Veteran's forward flexion of the thoracolumbar spine was to 30 degrees or less.  In this case, the Veteran's lumbar spine forward flexion was at worst zero to 45 degrees, which is consistent with a 20 percent disability rating.  Moreover, there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  The Board notes that she has never been diagnosed with spinal ankylosis and her physical findings do not suggest ankylosis.  

The Court has held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the examinations adequate for rating purposes and that a higher disability rating is not warranted based on limitation of motion even when considering the functional effects of pain to include during flare ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare ups, and functional limitations, and relevant testing was performed by the examiners.  The reports do not suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  In fact, when asked to describe her flare ups the Veteran has stated that the functional impairment is "mild" (November 2005) and that they caused difficulty bathing and dressing (December 2010).  The examination reports all suggest additional pain during flare ups but the Veteran has not reported and no examiner has suggested that limitation of motion is further reduced during a flare up, and certainly not reduced to the extent necessary for a higher rating.  

The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent a finding of such on examination or report of such by the Veteran, neither of which is present in this case.  At the VA examination performed in April 2015 the Veteran reported pain during movement, to include during weight bearing, but there was no evidence or allegation of additional functional loss or impairment as a result of the condition.  As such, further examination or opinion is unnecessary and a higher disability rating is not warranted.  

While the Veteran was diagnosed with IVDS during her VA examination, the VA examiner specifically indicated in June 2016 that the Veteran had not require bedrest for this disability.  As such, a higher rating is not warranted for IVDS based on Diagnostic Code 5243.  38 C.F.R. § 4.71a.  Moreover, the evidence is against a finding that the Veteran had separately ratable neurological manifestations of the low back disability that have not already been considered; as noted, she is receiving additional disability ratings for radiculopathy and scarring.  The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating higher than 20 percent during the appeal period.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5238, Gilbert, 1 Vet App. 49.

Other Considerations

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1) (2016).  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  The Veteran's lumbar spine disability is primarily manifested by pain, stiffness, and a reduced range of motion in the spine.  These symptoms are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  
Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned inadequate.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of lumbar spine symptomatology is consistent with the degree of disability addressed by the currently assigned evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and an additional referral for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5235-5242; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court, in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

In this case, the Veteran was awarded a TDIU as of April 2015 in a June 2016 rating decision.  The Veteran has not contested the effective date of this award or otherwise expressed disagreement with the finding.  As such, the Board finds the issue of entitlement to a TDIU need not be further discussed.


ORDER

Entitlement to an increased disability rating in excess of 20 percent for HNP with lumbosacral strain is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


